 1
2
3
4
 5
 6

 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HUMBERTO I. MIRANDA,                                     Case No.: 3:19-cv-01605-LAB-R BM
12                                           Plaintiff,
                                                              ORDER DENYING PLAINTIFF'S
13   V.                                                       MOTION TO APPOINT COUNSEL
14   RAYMOND MADDEN et al.,
                                                              [Doc. 3.]
15                                        Defendants.

16
17                                           I. INTRODUCTION
18          Plaintiff HUMBERTO I. MIRANDA ("Plaintiff''), a California prisoner proceeding
19   in pro per and in forma pauperis, has filed a Motion to Appoint Counsel (the "Motion")
20   pursuantto 28 U.S.C. § 1915(e)(l) 1. The grounds for the Motion are that: Plaintiff is unable
21   to employ counsel; the issues involved in this matter are complex; and it is difficult for
22   Plaintiff to understand how to further proceed; serious and complex discovery proceedings
23   are necessary; Plaintiffs access to legal books and materials is limited due to his
24
25
26   1 Although Plaintiff cites 28 U.S.C. § 1915(d) in support of his Motion, the statute governing the
     appointment of counsel to pro se litigants is found at 28 U.S.C. § 1915(e)(l). It appears Plaintiff may
27   have used a form motion containing an outdated citation. Given the policy of liberal construction of pro
28   se prisoners' pleadings, see Hebbe v. Pliler, 627 F.3d 338, 342 & n. 7 (9th Cir. 2010), the Court construes
     Plaintiffs request as a motion pursuant to 28 U.S.C. § 1915(e)(l).

                                                          1
                                                                                         3:19-cv-0 1605-LAB-RBM
1    incarceration; Plaintiff has very little legal knowledge or experience; and, the interests of
2    justice and judicial economy are best served by the appointment of counsel. (Doc. 3, at 3-
3    4.)
4                                         II. BACKGROUND
5          Plaintiff has filed a lawsuit pursuant to 42 U.S.C. § 1983 against several California
6    Department of Corrections and Rehabilitation employees working at Centinela State Prison
7    ("Centinela") and Pelican Bay State Prison ("Pelican Bay"). (Doc. 1.) Plaintiff alleges
8    that on August 22, 2015 during a visit with his girlfriend in the Facility C visiting room at
9    Centinela, a portion of the ceiling collapsed on his head, face, neck, and back. (Doc. 1, at
10   14-15.) Plaintiff allegedly asked Defendants Ramirez and Flores (correctional officers
11   assigned to the visiting room) for medical aid, but Ramirez and Flores laughed and called
12   Plaintiff a liar. (Doc. 1, at 17-18.) When Ramirez and Flores eventually called medical
13   staff, the responding nurse Defendant John Doe told Plaintiff-without examining him-
14   that his pain would subside and that he would be seen the next ,day. (Doc. 1, at 19.)
15   Additionally, an unnamed staff member informed Plaintiff that Defendant Warden
16   Raymond Madden would be notified of the incident and Defendant Health Care CEO
17   Kevin Reilly would provide medical care. (Doc. 1, at 19.) Despite these assurances,
18   Plaintiff did not receive proper care for his injuries until his transfer to Calipatria State
19   Prison ("Calipatria") more than a year later. (Doc. 1, at 21-22.) X-rays taken at Calipatria
20   on November 22, 2016 allegedly showed a predisposition to rotator cuff injury. (Doc. 1,
21   at 22.)
22             After a 2017 transfer to Pelican Bay, Plaintiff came under the care of Defendant Dr.
23   Nancy Adam. (Doc. 1, at 22.) Plaintiff allegedly complained to Dr. Adam about his
24   continually-worsening shoulder injury, which now comprised a limited range of motion
25   and severe pain, but she denied him physical therapy, an X-ray, and an MRI. (Doc. 1, at
26   22.) Two years passed before Dr. Adam ordered an MRI, the results of which showed
27   "rotator cuff tendonitis with an abnormal high signal within the superior labrum.
28   Impression: Tom labrum with associated cyst, AC Joint arthropathy with lateral

                                                     2
                                                                                3:19-cv-01605-LAB-RBM
 1 downsloping acromion." (Doc. 1, at 22-23.) Although Plaintiff eventually received
2    surgery, he will not regain function in his right arm "for another year if ever." (Doc. 1, at
3 23.) Plaintiff alleges Eighth Amendment causes of action against Flores, Ramirez, and
4 Madden for their failure to protect Plaintiff against the ceiling collapse, and against all
5 named defendants for their failure to provide adequate medical care. (See Doc. 1.) Plaintiff
6    seeks compensatory damages in the amount of $250,000, punitive damages in the amount
7 of $100,000 against each defendant, and a declaration that the defendants' acts and
 8 omissions violated Plaintiffs constitutional rights. (Doc. 1, at 24-25.)
 9                                    III. APPLICABLE LAW
10         Generally, a person has no right to counsel in civil actions. See Storseth v. Spellman,
11   654 F.2d 1349, 1353 (9th Cir. 1981).           However, a court may under "exceptional
12   circumstances" appoint counsel for indigent civil litigants pursuant to 28 U.S.C. §
13   1915(e)(l). Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004), cert.
14   denied sub nom. Gerber v. Agyeman, 545 U.S. 1128 (2005). When determining whether
15   "exceptional circumstances" exist, a court must consider "the likelihood of success on the
16 merits as well as the ability of the petitioner to articulate his claims pro se in light of the
17   complexity of the legal issues involved." Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.
18   1983). Neither of these considerations is dispositive but instead must be viewed together.
19   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
20          Only "rarely" will a federal court find a case to be so complex that it is appropriate
21   to appoint counsel for a civil litigant who faces no loss of liberty in the controversy at hand.
22   See Dotson v. Doctor, 2014 U.S. Dist. LEXIS 72791, *1 n.l (E.D. Cal. May 28, 2014)
23   ("[c]ounsel is appointed in civil cases such as this only rarely, if exceptional circumstances
24   exist"); United States v. Melluzzo, 2010 U.S. Dist. LEXIS 53053, *3 (D. Ariz. May 3, 2010)
25   ("appointment of counsel in a civil case is rarely invoked ... "); see also Schwartzmiller
26   v. Roberts, 1994 U.S. Dist. LEXIS 1620 *3 n.1 (D. Or. Feb. 11, 1994) ("[i]t is extremely
27   rare that indigent civil defendants are appointed counsel in judicial proceedings").
28   ///

                                                    3
                                                                                 3:19-cv-01605-LAB-RBM
 1                                        IV.DISCUSSION
2          Here, the Court does not find that "exceptional circumstances" exist to justify the
3    appointment of counsel at this time. Agyeman, 390 F .3d at 1103. It is difficult to determine
4    Plaintiffs likelihood of success on the merits of his claims because litigation is only in the
5 pleading stage. However, if Plaintiff produces evidence to support the allegations in the
6    Complaint, it is possible he could succeed.        If the case proceeds beyond summary
7 judgment, the Court would be in a better position to determine Plaintiffs likelihood of
 8   success on the merits.
9          Furthermore, Plaintiff has shown the ability to articulate his claims prose in light of
10   the complexity of legal issues involved. Weygandt, 718 F.2d at 954. Plaintiff claims
11   violations of the Eighth Amendment tied to the collapse of a ceiling at a Centinela visiting
12   room and subsequent lack of medical care to treat his injuries. (Doc. 1.) His Complaint is
13   written clearly and is capable of being understood, notwithstanding the fact he is
14   incarcerated and has very little legal knowledge or experience.
15         Given the early stage of the litigation and Plaintiffs ability to clearly articulate his
16   claims pro se, the Court does not find that exceptional circumstances exist to justify the
17   appointment of counsel at this time. Wilborn, 789 F.2d at 1331. To the extent this case
18   proceeds beyond summary judgment, the Court would consider a future motion for
19   appointment of trial counsel.
20                                        V. CONCLUSION
21          For the foregoing reasons, Plaintiffs Motion to Appoint Counsel is DENIED,
22   without prejudice.
23   DATE: September 5, 2019
24
25
26
                                                  ~ G R
27
                                                  UNITED STATES MAGISTRATE JUDGE
28

                                                    4
                                                                               3:19-cv-01605-LAB-RBM
